Title: To George Washington from Major General Horatio Gates, 27 December 1778
From: Gates, Horatio
To: Washington, George


  
    Sir,
    Boston 27th December 1778.
  
I laid the Letter containing Your Excellency’s Requisition for the Cannon of The Somerset Ship of War, to be sent to the North River, before the Council of this State; and received the Answer inclosed. All the lower Deck Guns, twenty Six in Number, with Nineteen of those of the Upper Deck, with their Carriages, are brought from Cape Cod to Castle Island, where they now remain.
Captain Traversie lately brought the inclosed intelligence to me from Canada; I have dispatched him back again, with the Letter from Monsr Holker, One from the Marquis de la Fayette, and a parcel of The Compte Destaing’s Declarations; he says he will return the latter End of February, & bring every information Your Excellency can expect to receive by Him; The pay Master here having no Money, I borrowed One Hundred Silver Dollars, upon my own Account, for Traversie, to bear his Expences in Canada. The Marquis also presented Him with about Ten Guineas in Gold.
A great Number of Officers, and Soldiers, are dailey arriving at Boston, from the several Divisions of the Grand Army, who have Furloughs; they all demand Rations from this Magazine; is it Your Excellency’s pleasure they should be Supplied?
  I have no Letter from Your Excellency, since that of the 24th of November; nor any thing more material to impart, than what you will  
    
    
    
    find in the packet. I am, Sir, Your Excellency’s Most Obedient Humble Servt

  Horatio Gates

